Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2020 has been entered.
Claims 1-3, 5, 20, 22, 36-38, 40, 41, 43-45, and 55-59 are pending in the application. Claims 1, 3, and 36 has been amended. Claims 1-3, 5, 20, 22, 36-38, 40, 41, 43-45, and 55-59 will presently be examined to the extent they read on the elected subject matter of record.

Status of the Claims
The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 20, 22, 36-38, 40, 41, 43-45, and 55-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new matter introduced, “wherein said field is planted without an intervening non-corn rotation” lacks written description as originally filed. While the specification does provide on page 12, in example 1, “each of the locations was planted to corn the previous cropping season and was considered corn on corn rotation sites” the specification does not provide support for the recitation “wherein said field is planted without an intervening non-crop rotation”. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5, 20, 36-38, 40, 41, 43-45, 55-56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2005/0096225, Johnson ‘225) in view of the Gentry Publication (2013, Agronomy Journal, Gentry et al.). The Gentry Publication cited by Applicant on the IDSs filed 5/25/18 and 9/27/2018.
Applicant’s invention

Applicant claims a method of for growing a corn plant, comprising selecting a field where a corn plant was grown the previous year and having an expected corn on corn yield penalty; planting corn seeds; and applying a combination of Trichoderma virens and Bacillus subtilis var. amyloliquifaciens, wherein said field is planted without intervening non-corn rotation; and wherein said corn on corn penalty is reduced as compared to growing a second corn crop without treatment of the composition. Applicant claims a method of reducing a corn on corn yield penalty in a corn crop grown from seed in a field comprising: applying a combination of Trichoderma virens and Bacillus subtilis var. amyloliquifaciens to said crop at planting or said seed before planting; growing said corn crop in a field that grew corn in the previous growing season without an intervening non-crop rotation; where in the corn on corn yield of said corn crop is reduced by at least 5%. Applicant also claims a method comprising planting corn seeds in the soil of a field having an expected corn on corn yield penalty; and applying a combination of Trichoderma virens and Bacillus subtilis var. amyloliquifaciens to the soil, to the seed, or to a plant that germinates form the seed wherein said combination is applied to a spore count of about 10,000 to about 100,000 per seed; wherein said field grew corn in the previous growing season and is planted without an intervening non-corn rotation; and wherein said corn on corn yield penalty is reduced by at least 5% compared to an untreated corn crop grown in a field expected to have a corn on corn yield penalty. 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
	
Johnson ‘225 teaches a fungal/bacterial antagonist combination comprising a Trichoderma virens fungal antagonist and a Bacillus subtilis var. amyloliquefaciens (Bacillus amyloliquefaciens) bacterial antagonist and its use for controlling plant pathogens as a biocontrol agent, bio-pesticide or bio-fungicide. The invention also finds utility as a fungal/bacterial antagonist combination applied to the seed, stalk or leaf that results in an increase in plant yield (Abstract). Johnson ‘225 teaches the combination of microorganisms gives more consistent yield response than either microorganism alone. The claimed combination produces a consistent increase in yield over a range of conditions while alone the microorganisms do not. The data presented in Table 19 below that was produced at the experiment station in Carrington, N.Dak. show this effect.
    PNG
    media_image1.png
    129
    299
    media_image1.png
    Greyscale
(page 18, paragraph 268). Johnson discloses In Table 19, the treatments are defined as follows: Control=chemical fungicide Maxim; Bacillus=B. amyloliquefaciens alone; T. virens=T. virens G1-3 alone; Quick Root=QuickRootsTM is the product name of the claimed combination of T. virens G1-3 and B. amyloliquefaciens and 1310=T. virens G1-3 and B. amyloliquefaciens at a 7:3 ratio. Johnson discloses that the column headings in Table 19 denote the year of the trial with "3YR" indicating the average treatment response for the combined three years. Note that in 2000, seed treatment with the individual organisms alone (the individual components of the claimed combination) produced yields that were less than control. In 2001, seed treatment with individual organisms both produced yields that were greater than the control as did the claimed combination. In 2002, seed treatment with the individual organisms produced yields that were greater than the control and again the claimed combination increased yield as well (page 18, paragraphs 269-275). Johnson ‘225 teaches the North Dakota data presented in Table 19 document consistency in two ways. First, in reviewing year 2000 data, neither the Bacillus bacteria (1000) seed treatment nor the Trichoderma fungi (G1-3) seed treatment by themselves produced a positive yield response; but the claimed combination did produce a positive response. Overall, the consistent performance of the claimed combination gave the largest yield advantage because of consistency of response (page 18-19, paragraph 276). This data is a method for growing a corn plant, selecting a field where a corn plant was grown the previous year, 2000, 2001, 2002, planting corn seeds; and applying a combination of Trichoderma virens and Bacillus subtilis var. amyloliquefaciens in the forms of QuickRoot and 1310. In reference to claim 3 of reducing corn on corn yield penalty, there was a clear increase in yield in 2001 over 2000 for QuickRoot and 1310. In reference to claim 5, the yield of QuickRoot is greater than control and Bacillus alone. 
Johnson ‘225 teaches treatments were applied to corn seed (NK 2555) at equal rates of at least 1X106 fungal spores and 1X106 bacterial spores per seed. Previous field trials had confirmed that Treatment B produced an unexpected synergism that consistently and significantly increased yield in plants. Treatment B is Treatment B--T. virens G1-3+Bacillus subtilis var. amyloliquefaciens TJ 1000 (page 19, paragraphs 278-285). Johnson ‘225 teaches a worker skilled in the art would recognize that the bioagent(s) may be formulated for seed treatment either as a pre-treatment for storage or sowing. The seed may form part of a pelleted composition or, alternatively, may be soaked, sprayed, dusted or fumigated with the inventive compositions. Additionally, the compositions may be applied to the soil or turf, a plant, crop, or a plantation. Some areas may additionally require that the invention provide for slow-release materials such that the agent is designed to have an extended release period (page 8, paragraph 122). Johnson ‘225 teaches the inventive compositions may be applied in combination with nutrients (fertilizers) or herbicides or both, or may form part of a formulation comprising the composition in combination with a fertilizer or herbicide or both. Such a formulation may be manufactured in the form of a liquid, a coating, a pellet or in any format known in the art (page 8, paragraph 124). Johnson ‘225 teaches further step in the process involves applying either of the combinations to a seed involves adding an aqueous solution comprising 30 grams/liger of molasses to the solution containing the combination to produce an appropriate spore count in the resulting composition. The resulting composition is then applied to the seed as a liquid mist to achieve optimum application rates per seed using the molasses as an adhesive to adhere the spores to the seed (page 9, paragraph 136). 
Johnson ‘225 teaches that the spore count per seed is from about 10,000 to about 100,000 (page 6, paragraph 99). 
In reference to claim 43 and 45, wherein the yield penalty is reduced by at least 5% or more and the yield is enhanced by at least about 5% or more, respectively, the yield for QuickRoot for 2000 was 105.6, the yield for 2001 was 156. That is at least a 5% or more increase in yield. Since the yield increased the yield penalty was reduced by at least 5% or more. 
In reference to claim 44, wherein one or more characteristics of plant growth such as plant height, plant weight, number of cobs, cob weight, kernel number, kernel weight…or more, the method comprises planting a corn seed in soil in which corn seeds were sown the previous growing season and applying Trichoderma virens and Bacillus subtilis var. amyloliquifaciens to the soil, to the seed, or to a plant that germinates from the seed. Johnson ‘225 teaches in the example related to Table 19, note that in 2000, seed treatment with the individual organisms alone (the individual components of the claimed combination) produced yields that were less than control. In 2001, seed treatment with individual organisms both produced yields that were greater than the control as did the claimed combination, which is Trichoderma virens and Bacillus subtilis var. amyloliquifaciens. In 2002, seed treatment with the individual organisms produced yields that were greater than the control and again the claimed combination increased yield as well. Johnson ‘225 also teaches that the consistent performance of the claimed combination gave the largest yield advantage because of consistency of response. As such, since the method of the prior art is the same, planting a corn seed in soil in which corn seeds were sown the previous growing season and application of Trichoderma virens and Bacillus subtilis var. amyloliquifaciens to corn seeds, wherein there is a significant increase in yield, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., plant height, plant weight…and date to maturity are enhanced by at least 5% or more. 
Regarding the claim limitation, “wherein said corn on corn penalty is reduced as compared to growing a second corn crop without treatment of the composition”, Johnson ‘225 teaches in the example related to Table 19, note that in 2000, seed treatment with the individual organisms alone (the individual components of the claimed combination) produced yields that were less than control. In 2001, seed treatment with individual organisms both produced yields that were greater than the control as did the claimed combination, which is Trichoderma virens and Bacillus subtilis var. amyloliquifaciens. In 2002, seed treatment with the individual organisms produced yields that were greater than the control and again the claimed combination increased yield as well. Johnson ‘225 also teaches that the consistent performance of the claimed combination gave the largest yield advantage because of consistency of response.
Difference between the prior art and the claims 
(MPEP 2141.02)

Johnson ‘225 does not specifically disclose the seed is grown in a field having an expected corn on corn yield penalty or said field is planted without an intervening non-corn rotation. It is for this reason the Gentry Publication is added as a secondary reference. 
Gentry et al. teach that it is widely accepted that yields decline when corn is grown continuously vs. in rotation with soybean (Abstract). Gentry et al. teach that studies conducting during the past 40 years have clearly established that yields are less when corn is grown continuously relative to a cropping rotation. Gentry et al. teach that the reduction in grain yields in CC systems is not clearly understood. The study was conducted to elucidate the source(s) of the yield loss commonly observed when corn is grown continuously relative to SC, a yield difference designated as the CCYP (page 295, col. 1, paragraph 2).
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Johnson ‘225 and Gentry et al. and select a field, grow and/or plant the seed in a field having an expected corn on corn yield. Johnson ‘225 teaches in the example related to Table 19, that in 2000, seed treatment with the individual organisms alone (the individual components of the claimed combination) produced yields that were less than control. In 2001, seed treatment with individual organisms both produced yields that were greater than the control as did the claimed combination, which is Trichoderma virens and Bacillus subtilis var. amyloliquefaciens. In 2002, seed treatment with the individual organisms produced yields that were greater than the control and again the claimed combination increased yield as well. Johnson ‘225 also teaches that the consistent performance of the claimed combination gave the largest yield advantage because of consistency of response. Therefore, based on this teaching, it would have been obvious to one of ordinary skill in the art that if the seed treatment was planted in consecutive years, 2000, 2001, and 2002, that there would have been an expected corn on corn yield penalty for the 2001 and 2002 planting seasons, as evidenced by the Gentry Publication (Gentry et al.). Gentry et al. teach that it is widely accepted that yields decline when corn is grown continuously vs. in rotation with soybean. Gentry et al. teach that studies conducted during the past 40 years have clearly established that yields are less when corn is grown continuously relative to a cropping rotation. The planting of corn in 2000, 2001, and 2002 are the definition of corn crops grown continuously or without an intervening non-crop rotation. Based on the teachings of Gentry et al., one of ordinary skill in the art would “expect” the fields to have corn on corn yield penalty since it is established and widely accepted that that yields decline when corn is grown continuously, which results in the continuous corn yield penalty (CCPY). As evidenced by Merriam-Webster Dictionary, expected is defined as to consider probable or certain; to consider reasonable; to anticipate. Therefore, Gentry et al. establish that it is known that yields decline when corn is grown continuously. This is the definition of expected: probable, reasonable, and anticipated. As such, the fields continuously planted with corn, as taught by Johnson, even though silent to this property, would have an expected corn on corn yield penalty. 
Regarding the claim limitation, wherein said field is planted without an intervening non-crop rotation, Johnson ‘225 teaches the column headings in Table 19 denote the year of the trial with “3YR” indicating the average treatment response for the combined three years. This is an indication to one of ordinary skill in the art that the corn crop was grown in 3 consecutive years in the same field, which would not allow for the rotation of another crop. Johnson ‘225 further teaches the North Dakota data presented in Table 19 document consistency in two ways. First, in reviewing year 2000 data, neither the Bacillus bacteria (1000) seed treatment nor the Trichoderma fungi (G1-3) seed treatments by themselves produce a positive response. In years 2001 and 2002, the performance of treatments with the bacteria and the fungi traded places as the top seat while the performance of the claimed combination performed between treatments with the individual components. Overall, the consistent performance of the claimed combination gave the largest yield advantage because of consistency of response. Johnson ‘225 teaches that these data are from the same location; only weather changed from season to season. 
Regarding the claim limitations that the corn on corn yield of the corn crop is reduced by at least 5%, Johnson ‘225 teaches that the yield for QuickRoot for 2000 was 105.6, the yield for 2001 was 156. That is at least a 5% or more increase in yield. The yield of the control in 2001 was 146 compared to 156 with QuickRoot, which is at least 5% relative to an untreated corn crop grown in a field expected to have a corn-on-corn yield penalty. Since the yield increased the yield penalty was reduced by at least 5% or more.  
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited reference.

Claims 22, 57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2005/0096225, Johnson ‘225) in view of the Gentry Publication (2013, Agronomy Journal, Gentry et al.) as applied to claims 1-3, 5, 20, 36-38, 40, 41, 43-45, 55-56, and 58, above, and further in view of Smith et al. (US 2013/0079225).
Applicant’s invention

Applicant also claims a method comprising planting corn seeds in the soil of a field having an expected corn on corn yield penalty; and applying a combination of Trichoderma virens and Bacillus subtilis var. amyloliquifaciens to the soil, to the seed, or to a plant that germinates form the seed wherein said combination is applied to a spore count of about 10,000 to about 100,000 per seed; wherein said field grew corn in the previous growing season and is planted without an intervening non-corn rotation; and wherein said corn on corn yield penalty is reduced by at least 5% compared to an untreated corn crop grown in a field expected to have a corn on corn yield penalty. Applicant claims the seed is additionally coated with a lipo-chitooligosaccharide (LCO). 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
	The teachings of Johnson ‘225 and the Gentry Publication with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 

Difference between the prior art and the claims 
(MPEP 2141.02)

Johnson ‘225 and the Gentry Publication do not specifically disclose the seed is additionally coated with a lipo-chitooligosaccharide (LCO). It is for this reason the Smith et al. is added as a secondary reference. 
Smith et al. teach methods of enhancing growth of corn plants, comprising treating corn seed with an effective amount of at least one chitooligosaccharide (page 1, paragraph 8). Smith et al. also teach that the other agonomically beneficial agents such as lipo-chitooligosaccharides, herbicides, fungicides, insecticides, and phosphate-solubilizing microorganisms (page 1, paragraph 9). Smith et al. teach in example 5 ten field trials were conducted to evaluate embodiments of the invention on grain yield when applied to corn seed before planting. The treatments included a pure Lipo-chitooligosaccharide (LCO). Smith et al. teach that both the CO and LCO treatments provide yield enhancement above the control when applied to corn seeds with LCO providing the highest response (page 11, paragraphs 94-98).
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Johnson ‘225, the Gentry Publication, and Smith et al. and coat the seed with a lipo-chitooligosaccharide (LCO). Johnson ‘225 teaches a fungal/bacterial antagonist combination comprising a Trichoderma virens fungal antagonist and a Bacillus subtilis var. amyloliquefaciens (Bacillus amyloliquefaciens) bacterial antagonist and its use for controlling plant pathogens as a biocontrol agent, bio-pesticide or bio-fungicide. Johnson ‘225 further teaches the fungal/bacterial antagonist combination is applied in combination with nutrients (fertilizers) or herbicides or both, or may form part of a formulation comprising the inventive composition in combination with a fertilizer or herbicide or both that is formulated as a coating. One of ordinary skill in the art before the effective filing date of the invention would have been motivate to add to the coating of the seed another composition that will enhance the growth to the plant. As such, based on the teachings of Smith et al., one of ordinary skill in the art would have been motivated to add lipo-chitooligosaccharides, because Smith et al. teach that the addition of lipo-chitooligosaccharides to corn seeds increase the yield of corn plants. Therefore, one of ordinary skill in the art would have been motivated to add lipo-chitooligosaccharides to the coating with a reasonable expectation of success.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited reference.

Claims 1-3, 5, 20, 36-38, 40, 41, 43-45, 55-56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2014/0128254, Johnson ‘254) in view of Gentry Publication (2013, Agronomy Journal, Gentry et al.). Johnson cited on the IDS dated 9/27/2018. The Gentry Publication cited by Applicant on the IDSs filed 5/25/18 and 9/27/2018. 

Applicant’s invention

Applicant claims a method of for growing a corn plant, comprising selecting a field where a corn plant was grown the previous year and having an expected corn on corn yield penalty; planting corn seeds; and applying a combination of Trichoderma virens and Bacillus subtilis var. amyloliquifaciens. Applicant claims a method of reducing a corn on corn yield penalty in a corn crop grown from seed in a field comprising: applying a combination of Trichoderma virens and Bacillus subtilis var. amyloliquifaciens to said crop at planting or said seed before planting; growing said corn crop in a field that grew corn in the previous growing season; where in the corn on corn yield of said corn crop is reduced by at least 5%. Applicant also claims a method comprising planting corn seeds in the soil of a field having an expected corn on corn yield penalty; and applying a combination of Trichoderma virens and Bacillus subtilis var. amyloliquifaciens to the soil, to the seed, or to a plant that germinates form the seed wherein said combination is applied to a spore count of about 10,000 to about 100,000 per seed; wherein said corn on corn yield penalty is reduced by at least 5% compared to an untreated corn crop grown in a field expected to have a corn on corn yield penalty. 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
Johnson ‘254 teaches a seed treated with a fungal/bacterial antagonist combination and a seed assembly comprising a seed and a fungal/bacterial antagonist combination. The fungal/bacterial antagonist combination comprises a Trichoderma virens fungal antagonist and a Bacillus amyloliquefaciens bacterial antagonist for controlling plant pathogens as a biocontrol agent, bio-pesticide or bio-fungicide (Abstract). Johnson ‘254 teaches a method for increasing the yield of a plant, the method comprising: coating a seed of the plant with an effective amount of an agricultural inoculum disclosed herein; and culturing the plant (page 5, paragraph 52). Johnson ‘254 teaches a worker skilled in the art would recognize that the bioagent(s) may be formulated for seed treatment either as a pre-treatment for storage or sowing. Additionally, the compositions may be applied to the soil or turf, a plant, crop, or a plantation. Some areas may additionally require that the invention provide for slow-release materials such that the agent is designed to have an extended release period (page 5, paragraph 56). Johnson ‘254 teaches that a further step in the process involves applying either of the above combinations to a seed involves adding an aqueous solution comprising 30 grams/liter of molasses to the solution containing the combination to produce an appropriate spore count in the resulting composition. The resulting composition is then applied to the seed as a liquid mist to achieve optimum application rates per seed using the molasses as an adhesive to adhere the spores to the seed (page 6, paragraph 70). 
Johnson ‘254 teaches another surprising aspect of the subject invention is unexpected consistency of increased yield: (1) consistency compared to either organism alone, in that the field trial results show the claimed combination to be significantly higher in yield over the control in both individual locations and multiple location. Johnson ‘254 teaches that consistency of higher yield in that the field data collected on corn, show significant increases in yield with the claimed combination. Field trial results are presented in the working examples. The results of those field trials produced a surprisingly consistent yield response, and consistency is what is commercially important (page 14-15, paragraph 194). Johnson ‘254 teaches the North Dakota data presented in Table 19 document consistency in two of ways. First, in reviewing year 2000 data, neither the Bacillus bacteria (1000) seed treatment nor the Trichoderma fungi (G1-3) seed treatment by themselves produced a positive yield response; but the claimed combination did produce a positive response. In years 2001 and 2002, the performance of treatments with the bacteria and the fungi traded places as the top seat while the performance of the claimed combination performed between treatments with the individual components. Overall, the consistent performance of the combination gave the largest yield advantage because of consistency of response. These data are from the same location; only weather changed from season to season (page 15, paragraph 202). Johnson ‘254 teaches that presented in Table 20 is a compilation of data from three years of field trials, 63 entries, at 12 locations. The test plots were located at North Dakota State University, University of Arizona, and Colorado State University. This compilation clearly shows the 50/50 combination of B. amyloliquefaciens +T. virens (one of the claimed combinations) produces a significantly higher yield than the control and either organism alone.
    PNG
    media_image2.png
    185
    294
    media_image2.png
    Greyscale
 (page 15, paragraph 203).
Difference between the prior art and the claims 
(MPEP 2141.02)

Johnson ‘254 does not specifically disclose the seed is grown in a field having a known corn on corn yield penalty or said field is planted without an intervening non-corn rotation. It is for this reason the Gentry Publication is added as a secondary reference. 
The teachings of the Gentry Publication with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Johnson ‘254 and the Gentry Publication and grow the seed in a field having an expected corn on corn yield. Johnson ‘254 teaches in the example related to Table 19, that in 2000, seed treatment with the individual organisms alone (the individual components of the claimed combination) produced yields that were less than control. In 2001, seed treatment with individual organisms both produced yields that were greater than the control as did the claimed combination, which is Trichoderma virens and Bacillus subtilis var. amyloliquifaciens. In 2002, seed treatment with the individual organisms produced yields that were greater than the control and again the claimed combination increased yield as well. Johnson ‘254 also teaches that the consistent performance of the claimed combination gave the largest yield advantage because of consistency of response. Johnson ‘254 also teaches that the compositions may be integrated into Integrated Pest Management programs, which may be uses in combination with other management systems. Johnson ‘254 also teaches that the data from the study are from the same location; only weather changed from season to season.  Therefore, based on this teaching, it would have been obvious to one of ordinary skill in the art that if the seed treatment was planted in consecutive years, 2000, 2001, and 2002, that there would have been an expected corn on corn yield penalty for the 2001 and 2002 planting seasons. This is evidenced by the Gentry Publication (Gentry et al.). Gentry et al. teach that it is widely accepted that yields decline when corn is grown continuously vs. in rotation with soybean. Gentry et al. teach that studies conducting during the past 40 years have clearly established that yields are less when corn is grown continuously relative to a cropping rotation. The planting of corn in 2000, 2001, and 2002 are the definition of corn crops grown continuously. Based on the teachings of Gentry et al., one of ordinary skill in the art would “expect” the fields to have corn on corn yield penalty since it is established and widely accepted that that yields decline when corn is grown continuously, which results in the continuous corn yield penalty (CCPY). As evidenced by Merriam-Webster Dictionary, expected is defined as to consider probable or certain; to consider reasonable; to anticipate. Therefore, Gentry et al. establish that it is known that yields decline when corn is grown continuously. This is the definition of expected: probable, reasonable, and anticipated. As such, the fields continuously planted with corn, as taught by Johnson, even though silent to this property, would have an expected corn on corn yield penalty. 
In reference to claims 43 and 45, wherein the yield penalty is reduced by at least 5% or more and the yield is enhanced by at least about 5% or more, respectively, and that the yield of said corn crop is enhanced by at least 5% relative to an untreated corn crop grown in a field expected to have a corn on corn yield penalty, thereby reducing said corn on corn yield, the yield for QuickRoot for 2000 was 105.6, the yield for 2001 was 156. Regarding the claim limitations that the yield of said corn crop is enhanced by at least 5% relative to an untreated corn crop grown in a field expected to have a corn on corn yield penalty, thereby reducing said corn on corn yield, Johnson teaches that the yield of the control in 2001 was 146 compared to 156 with QuickRoot, which is at least 5% relative to an untreated corn crop grown in a field expected to have a corn-on-corn yield penalty. Since the yield increased the yield penalty was reduced by at least 5% or more.  
Regarding the claim limitation, wherein said field is planted without an intervening non-crop rotation, Johnson ‘225 teaches the column headings in Table 19 denote the year of the trial with “3YR” indicating the average treatment response for the combined three years. This is an indication to one of ordinary skill in the art that the corn crop was grown in 3 consecutive years in the same field, which would not allow for the rotation of another crop. Johnson ‘225 further teaches the North Dakota data presented in Table 19 document consistency in two ways. First, in reviewing year 2000 data, neither the Bacillus bacteria (1000) seed treatment nor the Trichoderma fungi (G1-3) seed treatments by themselves produce a positive response. In years 2001 and 2002, the performance of treatments with the bacteria and the fungi traded places as the top seat while the performance of the claimed combination performed between treatments with the individual components. Overall, the consistent performance of the claimed combination gave the largest yield advantage because of consistency of response. Johnson ‘225 teaches that these data are from the same location; only weather changed from season to season. 
In reference to claim 44, wherein one or more characteristics of plant growth such as plant height, plant weight, number of cobs, cob weight, kernel number, kernel weight…or more, the method comprises planting a corn seed in soil in which corn seeds were sown the previous growing season and applying Trichoderma virens and Bacillus subtilis var. amyloliquifaciens to the soil, to the seed, or to a plant that germinates from the seed. Johnson ‘254 teaches in the example related to Table 19, note that in 2000, seed treatment with the individual organisms alone (the individual components of the claimed combination) produced yields that were less than control. In 2001, seed treatment with individual organisms both produced yields that were greater than the control as did the claimed combination, which is Trichoderma virens and Bacillus subtilis var. amyloliquifaciens. In 2002, seed treatment with the individual organisms produced yields that were greater than the control and again the claimed combination increased yield as well. Johnson also discloses that the consistent performance of the claimed combination gave the largest yield advantage because of consistency of response. As such, since the method of the prior art is the same, planting a corn seed in soil in which corn seeds were sown the previous growing season and application of Trichoderma virens and Bacillus subtilis var. amyloliquifaciens to corn seeds, wherein there is a significant increase in yield, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., plant height, plant weight…and date to maturity are enhanced by at least 5% or more. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited reference.
Response to Arguments
Applicant's arguments filed July 16, 2020 have been fully considered but they are not persuasive. Applicant argues that the Johnson references fail to teach, suggest, or motivate a person of ordinary skill in the art about corn on corn yield penalty or a reduction thereof. Applicant argues that the Johnson references fail to mention, much less establish, that CCYP is a consideration, much less a problem that the claimed combination can solve and that Gentry fails to remedy this deficiency. 
In response to Applicant’s arguments, the examiner maintains that both Johnson references teach in the example related to Table 19, that in 2000, seed treatment with the individual organisms alone (the individual components of the claimed combination) produced yields that were less than control. In 2001, seed treatment with individual organisms both produced yields that were greater than the control as did the claimed combination, which is Trichoderma virens and Bacillus subtilis var. amyloliquifaciens. In 2002, seed treatment with the individual organisms produced yields that were greater than the control and again the claimed combination increased yield as well. Each Johnson reference also teaches that the consistent performance of the claimed combination gave the largest yield advantage because of consistency of response. If corn is grown in a field in 2000 and corn is also grown in that field in 2001 and subsequently in 2002, this teaching of both Johnson references reads on the portion of the claims “selecting a field where a corn plant was grown the previous year”. 
The Johnson references teach that the corn is planted and treated with QuickRoots™ and 1310. Each of these formulations comprise a combination of Trichoderma virens and Bacillus subtilis var. The difference between the Johnson references and the current claims is the limitation of the field having an expected corn on corn yield penalty. It is for this reason the Gentry Publication was added as a secondary reference. Based on the teachings of the Johnson references, it would have been obvious to one of ordinary skill in the art that if the seed treatment was planted in consecutive years, 2000, 2001, and 2002, that there would have been an expected corn on corn yield penalty for the 2001 and 2002 planting seasons. This is evidenced by the Gentry Publication (Gentry et al.). Gentry et al. teach that it is widely accepted that yields decline when corn is grown continuously vs. in rotation with soybean. Gentry et al. teach that studies conducted during the past 40 years have clearly established that yields are less when corn is grown continuously relative to a cropping rotation. The planting of corn in 2000, 2001, and 2002 are the definition of corn crops grown continuously, which is established has having a continuous corn yield penalty. Based on the teachings of Gentry et al., one of ordinary skill in the art would “expect” the fields to have corn on corn yield penalty since it is widely established and widely accepted that yields decline when corn is grown continuously. As indicated in the previous responses, as evidenced by Merriam-Webster Dictionary, “expected” is defined as to consider probable or certain; to consider reasonable; to anticipate. Therefore, Gentry et al. establish that it is known by persons skilled in the art that yields decline when corn is grown continuously and have continuous corn yield penalty. This is the definition of expected: probable, reasonable, and anticipated. As such, the fields continuously planted with corn, as taught by both Johnson references, even though silent to this property, would have an expected corn on corn yield penalty. In addition, since Applicant does not provide a special definition for “expected” as it relates to corn on corn yield penalty, it would have been obvious to one of ordinary skill in the art, that any field wherein corn is planted would have an “expected” corn on corn yield, as it is probable or reasonable that any corn field would have this property, without evidence to the contrary. 
Applicant argues that it is not established that the Johnson references grew corn in subsequent years in the exact same field without an intervening non-corn rotation. Applicant argues that there was not a decline in yield between 2000 and 2001. In response to Applicant’s argument, the Johnson references teach the column headings in Table 19 denote the year of the trial with “3YR” indicating the average treatment response for the combined three years. This is an indication to one of ordinary skill in the art that the corn crop was grown in 3 consecutive years in the same field, which would not allow for the rotation of another crop. Johnson ‘225 further teaches the North Dakota data presented in Table 19 document consistency in two ways. First, in reviewing year 2000 data, neither the Bacillus bacteria (1000) seed treatment nor the Trichoderma fungi (G1-3) seed treatments by themselves produce a positive response. In years 2001 and 2002, the performance of treatments with the bacteria and the fungi traded places as the top seat while the performance of the claimed combination performed between treatments with the individual components. Overall, the consistent performance of the claimed combination gave the largest yield advantage because of consistency of response. Johnson ‘225 teaches that these data are from the same location; only weather changed from season to season. 
Regarding Applicant’s reference to there being no decline in yield between years 2000 and 2001, Applicant’s claims are directed to selecting a field where a corn plant was grown the previous year and having an “expected” corn on corn yield penalty; planting corn seeds; and applying a combination of Trichoderma virens and Bacillus subtilis var. amyloliquifaciens. The aim of the instant invention is to not have the decline in yield, which is demonstrated by the data in the Johnson references. 
Applicant argues that the Johnson references provide inventions that relate to fungal/bacterial antagonist combinations and do not teach the treatment of CCYP. In response to Applicant’s argument, as indicated herein above, both Johnson references teach in the example related to Table 19, that in 2000, seed treatment with the individual organisms alone (the individual components of the claimed combination) produced yields that were less than control. The consistency in yield response was measured in this example. The primary references teach the major steps of the method. The Gentry et al. teach that studies conducted during the past 40 years have clearly established that yields are less when corn is grown continuously relative to a cropping rotation. The planting of corn in 2000, 2001, and 2002 are the definition of corn crops grown continuously, which is established has having a continuous corn yield penalty. Based on the teachings of Gentry et al., one of ordinary skill in the art would “expect” the fields to have corn on corn yield penalty since it is established and widely accepted that yields decline when corn is grown continuously. As such, the fields continuously planted with corn, as taught by both Johnson references, even though silent to this property, would have an expected corn on corn yield penalty. In addition, since Applicant does not provide a special definition for “expected” as it relates to corn on corn yield penalty, it would have been obvious to one of ordinary skill in the art, that any field wherein corn is planted would have an “expected” corn on corn yield and a yield penalty, as it is probable or reasonable that any corn field would have this property, without evidence to the contrary.

While the overall invention is directed to the control of pathogens, there is an entire section that teaches about the consistency of increased yields. In addition, as evidenced by Johnson (US 9,017,442), the combination of Trichoderma virens and Bacillus amyloliquefaciens is known to increase the yield of corn plants. Johnson ‘442 teaches a method for increasing plant yield comprising: placing the composition of claim 1 in the vicinity of a plant root in a manner that allows said Mycorrhizae, Trichoderma virens and Bacillus amyloliquefaciens to colonize said plant root (col. 22, claim 3, lines 16-20). Johnson ‘442 further teaches a method for increasing plant yield comprising: placing the composition of claim 1 in the vicinity of a plant root in a manner that allows said Trichoderma virens and said Bacillus amyloliquefaciens to colonize said plant root (col. 22, claim 10, lines 63-67). Johnson ‘442 teaches a method for improving soil aggregation and soil quality comprising: placing the composition of claim 1 in the vicinity of a plant root in a manner that allows said Mycorrhizae to colonize said plant root (col. 23, claim 11, lines 1-5). As such, it would have been obvious to one of ordinary skill in the art that the application of Trichoderma virens and Bacillus amyloliquefaciens in the vicinity of a plant root allows Mycorrhizae to colonize the plant root and thus increase yield.
The reason or motivation to modify a reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. While there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. Again, Applicant has not shown the criticality of having an expected corn on corn yield penalty or how the measurement of the corn on corn yield penalty provides higher yields than those taught in the prior art references.
None of the claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRIAE M HOLT/Examiner, Art Unit 1616            

/JOHN PAK/Primary Examiner, Art Unit 1699